Exhibit 10.6

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Termination Agreement”) is made and entered
into as of this 24th day of October, 2014 (the “Termination Date”) by and
between Wheeler Real Estate Investment Trust, Inc. (“WHLR”), Wheeler Real Estate
Investment Trust, L.P. (“Wheeler REIT”), and WHLR Management, LLC (“WHLR
Management”). WHLR, Wheeler REIT and WHLR Management are collectively referred
to as the “Parties” herein.

RECITALS

WHEREAS, the Parties have entered into that certain Management Agreement by
among WHLR, Wheeler REIT and WHLR Management, dated November 15, 2012 (the “WHLR
Management Agreement”);

WHEREAS, contemporaneously with this Termination Agreement, WHLR will become an
internally-managed REIT by virtue of the acquisition by Wheeler REIT of all of
the outstanding membership interests of Wheeler Management and Wheeler
Interests, LLC pursuant to that certain Membership Interest Contribution
Agreement; and

WHEREAS, due to WHLR becoming an internally-managed REIT, the Parties have
decided to terminate the WHLR Management Agreement under the terms and
conditions as set forth hereunder.

NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

1. TERMINATION

The Parties hereby agree that as of the Termination Date, the WHLR Management
Agreement shall stand terminated and thereafter it shall have no future force or
effect.

2. SURVIVING OBLIGATIONS

The Parties shall only remain obligated for any obligations that were intended
to survive the expiration of the term of the WHLR Management Agreement as
provided therein.

3. RELEASE

The Parties do hereby mutually remise, release and forever discharge each other
and their respective administrators, executors, representatives, successors and
assigns, from any and all actions, causes of action, suits, debts, accounts,
covenants, disputes, agreements, promises, damages, judgments, executions,
claims, and demands whatsoever in law or in equity that they ever had, now has,
or that they or their administrators, executors, representatives, successors and



--------------------------------------------------------------------------------

assigns hereafter can or may have, by reason of any act, omission, matter, cause
or thing whatsoever occurring at any time prior to the execution of this
Termination Agreement, whether known or unknown, suspected or unsuspected,
foreseen or unforeseen.

4. SUCCESSORS and ASSIGNS

This Termination Agreement is binding upon each Party, and shall inure to the
benefit of each Party to this Termination Agreement and their respective
officers, directors, employees, agents, subsidiaries, parent corporations,
affiliated companies, successors, assigns, agents, heirs, and personal
representatives.

5. ENTIRE AGREEMENT

This Termination Agreement constitutes the entire understanding between the
parties hereto as to the termination of the WHLR Management Agreement and it
merges all prior discussions between them relating thereto. Any amendment or
modification to this Termination Agreement shall be effective only if in writing
and signed by each party hereto.

6. SEVERABILITY

In the event that any provision of this Termination Agreement is determined to
be invalid or unenforceable by a court of competent jurisdiction, the remainder
of this Termination Agreement shall remain in full force and effect without said
provision. In such event, the Parties shall in good faith attempt to negotiate a
substitute clause for any provision declared invalid or unenforceable, which
substitute clause shall most nearly approximate the intent of the Parties in
agreeing to such invalid provision, without itself being invalid.

7. COUNTERPARTS

This Termination Agreement may be executed in multiple counterparts, each of
which, when executed and delivered, shall be deemed an original, but all of
which shall together constitute one and the same instrument.

8. GOVERNING LAW

This Termination Agreement will be governed by and interpreted and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflict of laws principles thereof.

[Signatures Follow On Next Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
this the day and year first above written.

 

WHLR MANAGEMENT, LLC By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler, Managing Member WHEELER REIT, L.P. By: Wheeler Real Estate
Investment Trust, Inc., a Maryland corporation, its General Partner By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler, Chairman/CEO WHEELER REAL ESTATE INVESTMENT TRUST, INC. By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler, Chairman/CEO

 

3